Crew III, J.
(concurring in part and dissenting in part). Although we agree with the majority that there is substantial evidence in the record to support the Workers’ Compensation Board’s finding that decedent’s death occurred in the course of his employment, we are of the view that the presumption afforded by Workers’ Compensation Law § 21 has been rebutted by substantial evidence to the contrary and, therefore, the determination that decedent’s death arose out of his employment must be set aside (see generally, Matter of Cuervo v CAB Motor Co., 133 AD2d 894, 895). As the majority correctly notes, the appropriate inquiry is whether the underlying assault stemmed from work-related differences or from personal animosity (see, Matter of Arrington v Schneider, 75 AD2d 963), and it is clear that a compensation award may be sustained as long as there is any nexus between the motiva*866tion for the underlying assault and the employment (see, Matter of Seymour v Rivera Appliances Corp., 28 NY2d 406, 409). To that end, we recognize that as a general rule, a finding that the victim and the assailant were coemployees is sufficient to establish the requisite nexus (see, supra; see also, Matter of Privatera v Yellow Cab Co., 158 AD2d 835; cf., Matter of Mintiks v Metropolitan Opera Assn., 153 AD2d 133, appeal dismissed 75 NY2d 1005). Here, however, we are of the view that the mere fact that decedent and his assailant, Roger Proano, were coemployees cannot provide that nexus given that the record as a whole plainly demonstrates that the attack was undertaken with robbery as its motive and was not in any way work related.
Denis Carroll, a homicide detective with the New York City Police Department, testified that he was assigned to investigate the circumstances surrounding decedent’s death. During the course of that investigation, he obtained a confession from Proano that he killed decedent. While Proano told Carroll that the reason he did so was the result of an offensive comment decedent allegedly made regarding Proano’s wife, Carroll was of the opinion that the killing was premeditated with robbery as the motive. He based his opinion on the fact that Proano had told his wife the prior evening to come to the workplace at 3:00 p.m. the next day to pick up money which he would have for her, and that was not Proano’s payday. Proano intercepted decedent in the lobby of the building where they worked, took him in the elevator to a different floor than the one on which they worked, took him into the stairwell and bludgeoned him with a pair of pliers, after which he took decedent’s personal property. Proano then changed into an extra pair of clothes he had brought with him to work and secreted the pliers and bloody clothes in the duffle bag that he had used to carry the change of clothes; Proano had rubber gloves that he used to avoid leaving fingerprints at the scene. From all of this Carroll opined that the killing was premeditated and was in no way work related.
Given that uncontroverted testimony, we are of the opinion that the Board’s reliance on the presumption of compensability was arbitrary and irrational. We would, therefore, reverse the Board’s decision and dismiss the claim.
Cardona, P. J., concurs. Ordered that the decision and amended decision are affirmed, without costs.